NOT FOR PUBLICATION
                                                                           FILED
                     UNITED STATES COURT OF APPEALS
                                                                            FEB 01 2016
                             FOR THE NINTH CIRCUIT                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,                        No. 14-10485

               Plaintiff - Appellee,             D.C. No. 3:13-cr-08149-NVW-1

 v.
                                                 MEMORANDUM*
CLARENCE TSOSIE,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                   John A. Jarvey, Chief District Judge, Presiding

                            Submitted January 28, 2016**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

      Clarence Tsosie appeals from the district court’s judgment and challenges

his guilty-plea conviction and 120-month sentence for assault resulting in serious

injury, in violation of 18 U.S.C. §§ 1153 and 113(a)(6). Pursuant to Anders v.

California, 386 U.S. 738 (1967), Tsosie’s counsel has filed a brief stating that there

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Tsosie the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Tsosie has waived his right to appeal his conviction, sentence, and order of

restitution. Because the record discloses no arguable issue as to the validity of the

appeal waiver, we dismiss the appeal. See United States v. Watson, 582 F.3d 974,

986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw as counsel is GRANTED.

      DISMISSED.




                                          2